Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 20 December 2021 has been entered. Claims 1, 3 and 8 have been amended. Claims 11 and 12 have been added. Claims 1-12 are pending in the application.
Response to Arguments
The claim objections are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (2018/0080420) in view of Fochtman et al (US 6422488 B1).

Regarding Claim 1, Yamamoto teaches (at least at Fig 2) a valve with “a valve body (40) that opens and closes a nozzle hole (26) for injecting a fuel (abstract); a fixed core (27) that generates a magnetic attraction force upon energization of a coil (29); a movable core (50) that is attracted and moved by the fixed core (27), the movable core (50) coming into contact with a valve opening contact surface (431) of the valve body (40) when the movable core (50) is moved by a predetermined distance to cause the valve body to start a valve opening operation; a spring (281) that is elastically deformed by the valve opening operation of the valve body (40) and exerts a valve closing elastic force that causes the valve body to perform a valve closing operation; and a cup (30) that transmits the valve closing elastic force to the valve body (40) by contacting a valve closing contact surface (432) of the valve body (40), wherein the cup (30) is in contact with the valve closing contact surface (432) at a start of the predetermined-distance movement of the movable core (50) together with the cup (30), 
…the valve body (40) has a groove (402) forming a supply flow channel that supplies the fuel (read as allowing supply to the surface when possible) to the valve closing contact surface (432) which is in a state contacting the cup (30), the cup has a through hole (312) which is a part of a flow channel through which the fuel flows to the nozzle hole(26), and the supply flow channel (402) is directly connected to the through hole (312) when the valve body (40) contacts the valve closing contact surface (432).”
Yamamoto does not teach a groove supplying fuel to a lateral surface.
Fochtman teaches (Figs 2, 4) a groove (18a) that supplies fuel to a lateral surface (18b).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yamamoto to include a groove as taught by Fochtman in order to yield the predictable result of allowing flow of fuel, thus reducing contamination at the lateral surface as further taught by Fochtman (see col 7, ll 1-8), thus maintaining the correct relationship between contact surfaces, therefore insuring proper operation.

Yamamoto as modified further teaches a valve in which:

Regarding Claim 3, “the valve body (40) has an internal passage (401, 402) through which the fuel is configured to flow toward the nozzle hole (26), an outer peripheral surface (415) of the valve body (40) functions as a wall surface of a passage (360) through which the fuel flows toward the nozzle hole (26), and the supply flow channel (402) has a main flow channel (within 40, at 402) extending to connect an inner peripheral surface defining the internal passage (401, 402) and the outer peripheral surface (415, via 413) of the valve body (40).”

Regarding Claim 8, “a depth dimension (that is, from “top” to “bottom”) of the groove (402) forming the supply flow channel is larger than a width dimension (that is, from “left” to right”) of the groove (402).”

Allowable Subject Matter
Claims 2, 4-7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753